In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00148-CR



        MICHAEL PAUL HENDRIX, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                   Cass County, Texas
             Trial Court No. 2014-F-00198




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                  ORDER

           Appellant Michael Paul Hendrix was convicted of injury to a child and sentenced to sixty-

five years’ imprisonment in the Texas Department of Criminal Justice Correctional Institutions

Division.1 His notice of appeal was timely filed August 24, 2015. The clerk’s record was filed

October 20, 2015, and the reporter’s record was filed February 2, 2016, making appellant’s brief

originally due March 3, 2016. This Court extended the briefing deadline by thirty days on the

motion of Hendrix’ appointed appellate counsel, Edwin E. Buckner, Jr., making appellant’s brief

due April 4, 2016. After counsel filed a second motion seeking an additional sixty-day extension

of the briefing deadline, this Court ordered appellant’s brief to be filed on or before May 4, 2016.

Despite the fact that counsel has now had over seventy days to prepare and file the appellate brief

in this matter, no brief has been filed to date.

           We note, for the record, that Hendrix has filed two pro se motions with this Court seeking

abatement of the appeal to the trial for an evidentiary hearing under Texas Rule of Appellate

Procedure 38.8(b) to inquire into the effectiveness of legal representation he has received in this

matter. He specifically alleges a complete absence of communication from Buckner regarding

either the substance or status of his appeal. We further note that Hendrix has directly written this

Court on several occasions requesting updates on the status of the appeal. While we do not grant

the portion of Hendrix’ motions seeking an evidentiary hearing in the trial court on the issue of

ineffective assistance, we do hereby grant Hendrix’ motions solely to the extent that they seek

abatement to the trial court for the appointment of new appellate counsel.


1
    Hendrix’ sentence was enhanced due to two prior convictions.

                                                          2
       In the interest of justice and in light of the fact that Buckner failed to file a brief in the face

of an order to do so, we abate this appeal to the trial court with directions to relieve Edwin E.

Buckner, Jr., of his duties as appointed counsel in this matter and to appoint new counsel in his

stead. The hearing is to be conducted within fifteen days of the date of this order. The trial court

may also address other matters as it deems appropriate.

       The trial court’s order appointing new appellate counsel in this matter shall be entered into

the record of the case and presented to this Court in the form of a supplemental clerk’s record

within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The reporter’s record

of the hearing shall also be filed with this Court in the form of a supplemental reporter’s record

within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of the supplemental

clerk’s and reporter’s records discussed above. We will establish new briefing deadlines upon our

receipt of the supplemental clerk’s record identifying newly appointed counsel.

       IT IS SO ORDERED.

                                                        BY THE COURT

Date: May 12, 2016




                                                   3